DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments with respect to claims 44-47 have been fully considered and are persuasive.  The rejection of claims 44-47 has been withdrawn. 
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive with respect to claim 65. Applicant argues that Albrecht does not disclose a pattern of projections that “surrounds” the indicia and instead run parallel to one another. It is noted that Examiner does agree that the projections could also be considered to run parallel; however, Examiner respectfully maintains that they are also considered to surround or bound the indicia as claimed, as shown in at least Figure 3. That is, projections 92, 96 are on multiple sides of indicia 98 and therefore surround or bound the indicia.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al. (hereafter “Albrecht”) (US Patent 4,962,622), previously presented.
Albrecht discloses a method of forming a sheet metal material (72), the method comprising the steps of:
locating the sheet material (72) between a pair of tools (100, 102) and 
moving the tools (100, 200) such that the tools form simultaneously [as described in at least Column 5, lines 30-52] a pattern of projections (at least ribs 92 and 96) on both major surfaces (considered to be the top and bottom surfaces of the workpiece) of the sheet material (72) by cold working [ribs are cold formed by stretching, as described in the Abstract] in a first portion of the sheet metal material and indicia (indicia under broadest reasonable interpretation is defined as distinctive markings and therefore, the plurality of transversely extending embossments 98 meets this claim limitation) by embossing in a second portion of the sheet metal material (72) at an interruption in the pattern of projections, wherein the form of the indicia is indicative of the alignment between the tools, as seen in at least Figures 4, 5 and 17, and 
wherein the indicia is surrounded or bound by the pattern of projections, as seen in at least Figure 17.






Alternatively, in order to address new claim 67, Claim 65 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunderhauf et al. (hereafter “Sunderhuf) (US Patent 2,639,660), previously cited.
With regards to claim 65, Sunderhuf discloses a method of forming a sheet metal material (S), the method comprising the steps of:
locating the sheet metal material between a pair of tools (11, 12), and
moving the tools (11, 12) such that the tools form simultaneously (Column 4, lines 30-35) a pattern of projections (18) on both major surfaces, as seen in Figure 1 of the sheet metal material (S) by cold working in a first portion of the sheet metal material (S) and indicia (cat pattern) in a second portion of the sheet metal material (S) at an interruption in the pattern of projections (18), wherein the indicia (cat pattern) have a form and the form of the indicia is indicative of alignment between the tools, as seen in at least Figure 3, and
wherein the indicia are surrounded by the pattern of projections, as seen in Figure 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Sunderhauf.
Sunderhauf discloses the invention substantially as claimed except for wherein the indicia comprise alphanumeric indicia. It is considered to be well-known that indicia can have many different forms including alphanumeric, names, logos, images, bar code or QR codes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have alphanumeric indicia since it would have been obvious to try this technique when choosing from a finite number of identified, predictable solutions for indicia, with a reasonable expectation of success. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. Applicant has not disclosed that alphanumeric indicia provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a cat indicia as taught by Sunderhauf, because Applicant sets forth using various indicia for example; names, logos, images, bar code or QR codes in their specification (as found on at least pages 8 and 25) and since it appears to be an arbitrary design consideration which fails to patentable distinguish over Sunderhauf.






Reasons for Allowance
Claims 44-47, 66 and 68 are allowed. It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “simultaneously…cold work hardening in a first portion of the sheet metal material and indicia by embossing” in combination with the rest of the claimed limitations set forth in the independent claim. It is noted that Applicant has provided a special definition for “cold work hardening” in the specification as originally filed on page 4 that states it is “cold roll forming involves plastic strain hardening a material by locally stretching the 
Searching by the Examiner yielded prior art as cited in the previous Office Actions. Additionally, Taylor (US Patent 2,059, 292) teaches against preforming embossing and corrugating (stretching) simultaneously and rather discloses to first emboss indicia on the sheet of material and then perform stretching to add the corrugation [Column 2, lines 20-52].
Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on December 10, 2020, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on March 29, 2021. Therefore, it is concluded by the examiner that claims 44-47, 66 and 68 of the present invention are allowable.
						



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA M EKIERT/Primary Examiner, Art Unit 3725